Per Thos Lamboll Deputy Register]
To his Excellency Francis Nicholson Esq. Governour etc. and the rest of the Honourable Members of his Majesties Council now Sitting in Chancery.
Humbly Complaining Sheweth unto your Honours Your Oratrix Elizabeth Weekley of Berkley County Widow That Your Oratrix’s late Husband Richard Weekley late of Berkley County Planter died possessed of a considerable personal Estate which came to your Oratrixes hands after his decease as his Relict and Executrix and amongst other things of Four hundred and Eighty pounds in Bills of Credit of this Province and a purse or purses of Spanish money consisting of Ryals fifteen peices and half peices of Eight and other peices of Silver amounting to about fifteen pounds Sterling which at five hundred on the Cent amounted to 90 Ninety pounds Carolina Bills three peices of Gold or Pistoles of the value of fifteen pounds in said Bills of Credit amounting in the whole to five hundred and eighty Pounds in said Bills of Credit or there abouts That on the decease of Your Oratrixes said Husband Mrs. Sarah Rhett Wife of William Rhett of Charlestown Esq. professing great Friendship to Your Oratrix did take upon her the management of the funeral of Your Oratrixes Said Husband and some short time after vizt. about the Month of January one thousand Seven hundred and Nineteen the said Mrs. Sarah Rhett being acquainted That your Oratrix was possessed of such *272Bills of Credit Spanish moneys and other peices of Silver and Gold as aforesaid the said Mrs. Sarah Rhett did advise your Oratrix That it was not safe for your Oratrix being a Widow and an Ancient Woman and living on the Broad Path to keep soe much moneys in her own House least she should be robbed thereof by her Negroes or otherwise and offered to take charge thereof with which Your Oratrix having great Confidence in the Friendship and Integrity of the said Mrs-Sarah Rhett seemed well pleased and delivered over to the said Mrs. Sarah Rhett the said four hundred and Eighty pounds in Bills of Credit who took the same out of a paper Wrapper which Wrapper contains in the Indorsement the sume and quantity of Bills herein before mentioned and alsoe an account of the said Spanish moneys and three peices of Gold which Wrapper and Indorsement your Oratrix has ready to produce to this Honourable Court and the said Mrs. Sarah Rhett then counted the said Bills into her lap and upon counting the same seemed to be sur-prized and cryed Lord Bless me Woman here’s five hundred pounds wanting twenty pounds I did not think you had soe much mony and your Oratrix desired the said Mrs. Sarah Rhett to give her ten pounds thereout which she did and the said Mrs. Rhett then taking your Oratrix by the hand put her other hand upon her own Breast and told your Oratrix That the said moneys should be as safe as if it were in her (your Oratrixes) own hands and that as she was a Christian she would never wrong Your Oratrix of a Farthing and your Oratrix likewise delivered unto the said Mrs. Sarah Rhett at the same time the said Purse of Silver moneys and three peices of Gold without taking any Receipt for the said Bills Silver or gold And Your Oratrix further Sheweth unto your Honours That about the same time the said Mrs. Rhett offered to make your Oratrix welcome at her House which kindness Your Oratrix accepted of but that in a Short time after her coming there Your Oratrix finding herself not soe kindly used as at first and thinking herself slighted removed from the House And your Oratrix further sheweth unto your Honours That before your Oratrix removed from her own House to the House of Colonel William Rhett the said Colonel Rhett or his wife hired or took into their Service from your Oratrix four Negroes vizt. two Negroe men named Will and Bristol and two Negroe Boyes named George and Watt and the said Colonel Rhett in particular agreed to give your Oratrix for the hire of the negroe man named Will five pounds per month which your Oratrix told him she had from Mr. Younge and which from the tenth of January aforesaid to the twentieth of June following amounted to twenty six pounds thirteen shillings and four pence And your Ora-trixes charges for the Work and labour of the said Negroe Bristol who was employed by the said Colonel William Rhett from the thirteenth day of January aforesaid to the said twentieth day of June at thirty Shillings per month Seven pounds seventeen shillings and six pence and for the hire of her Negroe Boy George who wore the said Colonel William Rhetts Livery and was his waiting Boy and rid behind his Chariot from the fifth of the said month of January to the said tenth day of June at forty shillings per month Eleven pounds and for the Worke and labour of your Oratrixes Negroe Boy Watt who was employed by the said Colonel William Rhett from the fifteenth day of January to the said tenth of June at thirty Shillings per Month seven pounds ten shillings But now the said Colonel William Rhett and Sarah his wife give out in Speeches and utterly deny that they or either of them ever hired or employed your Oratrix’s Said Negroes but only entertained ’em and gave ’em victuals in kindness to your Oratrix and for some small Services *273they might doe ’em in and about the House Whereas your Oratrix does affirm That they were constantly employed in the Service of the said Colonel William Rhett during the respective times above mentioned whilest the said Colonel Rhetts own Negroes were employed for public hire on making the Fortifications of Charlestown at seven shillings and six pence per head per diem which your Ora-trix might have had for her own Negroes if they had not been employed in the Service of the said Colonel Rhett as aforesaid And your Oratrix further sheweth unto your Honours That the said Mrs. Sarah Rhett about the month of January last had from your Oratrix a peice of Stuft with Buttons and Mohair which cost your Oratrix twenty two pounds A Mare for which she agreed to give your Oratrix five pounds Two Grosse and half of Bottles at four pounds per Groose Ten pounds a Grindstone and Iron handle which cost your Oratrix four pounds Two pair of womens fine shoes at thirty shillings each three pounds a large parcel of Old Iron Value uncertain all which said sumes of money together with the said Bills of Credit Silver moneys and Gold delivered by your Oratrix to the said Mrs. Sarah Rhett amounts to Six hundred and Seventy Two pounds current moneys or thereabouts And Your Oratrix further Sheweth unto Your Honours That your Oratrix’s Books of Accounts Notes and Papers some of which she still keeps in her Custody and refuses to deliver That your Oratrix being a helpless Ancient Woman and knowing not what steps to take having noe Witness to the delivery of the said Bills and moneys did apply herself to her Cousin Colonel John Fenwick6 and desired him to goe to the said Mrs. Rhett to see if she would own what moneys she had gott of your Oratrix in her hands That your Oratrix might not be at the Expence of a Law Suit for the recovering back of her own moneys and in Order thereto your Oratrix writt her the following Letter by the said Colonel John Fenwick To Madam Sarah Rhett June the 20th 1720 I desire you to pay and deliver to the Bearer hereof my Cozin John Fenwick the several Sumes of money I put into your hands to keep for me till I had occasion to call out the Same which Sumes you may remember you told it over before me was four hundred and Eighty Pounds in Province Bills with a Purse full of Spanish Ryals fifteen peices a few half Crowns and Crowns and the green purse with three peices of Gold and the six peices English money in it I doe not forget the ten pounds I had then out of the said sume of four hundred and Eighty pounds soe there remains of that sume four hundred and seventy pounds which please to pay as before and youl oblige your humble Servant Elizabeth Weekley and by way of Postcript Madam Please alsoe to deliver to my said Cousin Fenwick my Books of accounts Notes and Papers which will alsoe oblige your humble Servant Elizabeth Weekley That Your Oratrixes Kinsman the said Colonel Fenwick waited on the said Mrs. Rhett with the said Letter who upon reading the same seemed to be very much surprized at the demand made of her by Your Oratrix and denyed to have any such sume delivered her by your Oratrix and the said Colonel Fenwick desired her to acquaint him what and how much she had had from Your Oratrix but she refused to give any particular account thereof tho at the same time she owned That she had received a considerable sume of money from your Oratrix And Your Oratrix further sheweth unto your Honours *274That on or about the seventeenth day of June last the said Mrs. Sarah Rhett wrote the following Letter to the said Colonel Fenwicke which your Oratrix supposes was by way of Answer to the Letter before mentioned Colonel Fenwick Sir Since we are soe happy to have a lawfull Governor and that now I can be legally discharged I desire you will acquaint Mrs. Weekley That I am ready and willing to account with her and deliver upon Oath to her or her Order what she put into my hands for her use and if Your leisure will permití you to call on me at my Sons House at any time next week I will give you her account of what she is indebted to me and if she Impowers You or any other person to act for her I will without any charge or Trouble of Law deliver you all things in my possession that belong to her I am with respect Sir Your most humble Servant Sarah Rhett June 17th 172 x To Colonel Fenwick But your Oratrix cannot apprehend to what purpose it could be- to the said Mrs. Rhett whether the Government was a lawfull or unlawfull Government your Oratrix affair being a private debt and not a matter of publick concern and seeing as your Oratrix is advised the legality or illegality of the Government can noe wayes affect or invalidate a Release or Releases made between private persons in a private case more especially when She consents to doe the same without charge or trouble of Law soe that your Oratrix hopes it will appear to this Honourable Court that the legality or illegality of the Government soe much insisted on by the said Mrs. Rhett was but a Specious and very Slender pretence for keeping your Oratrix out of her said moneys However your Oratrix well hoped That the said Mrs. Rhett would have done according to the said last mentioned Letter But instead thereof in four dayes after the said Mrs. Rhett Sends another Letter to the said Colonel Fenwicke in these words Sir I send you inclosed a Copy of what I have laid out for account of Mrs. Elizabeth Weekley and was by her Order, every Article of which I can prove when she hath perused and allowed them I shall tlxen give Credit for all I received of her and will as soon as she pleaseth deliver all in my possession to you or who she shall appoint I am with respect Your humble Servant Sarah Rhett June the 20th X72X as in and by the said several Letters and Accounts relation being thereunto severally had will appear soe that by the last mentioned Letter and the account Sent with it it will appear to your Honours what hardships and necessityes the said Mrs. Rhett would lay on your Oratrix first to receive and allow her the said Mrs. Rhett’s account as it was delivered and then to stand to the Curtesy of the said Mrs. Rhett what she would discover to have of your Oratrix or otherwise to have noe account at all of your Oratrixes said moneys lyeing in her the said Mrs. Rhett’s hands for above Two and twenty Months past And Your Ora-trix further Sheweth unto your Honours That the account soe delivered in by the Said Mrs. Rhett amounted to Two hundred and thirty two pounds four shillings and six pence But your Oratrix conceives that many of the articles of the said account are unreasonable First for that the said Mrs. Rhett charges Your Oratrix with the Pasturage of two Cowes the milk of which your Oratrixe’s Subsistance and yet is afterwards charged in full for her Board And the next place For that the said Mrs. Rhett in her account charges Your Oratrix for her board from January the fifteenth to June the fifteenth twenty Weeks at forty shillings per week forty pounds where as at the same time your Oratrix did Several Services in the said House for the said Mrs. Rhett making Sirups Candys looking after Dary Gardening making Pickles and other necessary affairs about the House and Your Oratrix found her *275own Chocolate Sugar Household Stuft bedding Linen and several other necessarys and further the said Mrs. Rhett charges your Oratrix for plaistring and flooring two Rooms and building two Shedds by your Oratrixes desire and direction as it is said one for her Milk House and the other for her Tubs and Milk and making Sash Windows Glass etc. in the doeing of which She alledges to have Imployed a Joyner and other Workmen above three Weeks for which extraordinary work she charges your Oratrix thirty pounds But your Oratrix humbly conceives she cannot be charged with Improvements of that nature which may be of use and Service to the owner and more especially seeing your Oratrix at the same time is charged in general for her Board And your Oratrix further Sheweth unto your Honours that she the said Mrs. Rhett in her account gives your Oratrix noe credit for the hire and use of your Oratrixes Negroes or any other the Articles charged in your Ora-trixes account to the Said Mrs. Rhett But now soe it is may it please your Honours That the said Colonel Rhett and Sarah his wife under colour that the Said Mrs. Rhett had Suffered in her Reputation by your Oratrixes charging her with more moneys than she had ever received of your Oratrix and that the said Mrs. Rhett would be discharged in a publick and legal Course of Justice and that there was noe legal authority then Subsisting for that purpose have hitherto kept your Ora-trix out of her said moneys whereas at the Same time they frequently owned the authority of the Same Government and Sought to be releived in the Course of Law against other persons under the Same Government. . . .
Richd: Allein for the Complainant
[Bundle 1721-1736]

 John Fenwicke, a large-scale merchant and planter, made a reputation during the invasion of the French and Spaniards, and became major general of militia. He served as assistant justice of the law courts, warden of St. Philip’s Church, and, after 1730, as member of Council. He died in London in 1747 but his family was long prominent in the province. (SCHGM, XIV, 13, 16.)